EXHIBIT 10.48a


SECOND AMENDMENT TO
6% PROMISSORY NOTES



SECOND AMENDMENT TO 6% PROMISSORY NOTES, is dated as of April 16, 2009; made by
and between Delta Mutual, Inc., a Delaware corporation, with its principal
offices located at 14301 North 87th Street, # 310, Scottsdale, AZ 85260 (the
“Company”) and Egani, Inc., an Arizona corporation, (the “Lender”) with a
mailing address of 8260 East Raintree Drive, Scottsdale, AZ 85260.  Capitalized
terms used herein and not otherwise defined herein shall have the meaning
assigned to such term in the Original Notes.


WHEREAS, the Company and the Lender are parties to those certain 6% Promissory
Notes, dated March 6, 2008; April 28, 2008; and September 18, 2008, all as
amended (collectively, the “Original Notes”), pursuant to which the Company has
borrowed, in the aggregate, the amount of $43,900 from the Lender;


WHEREAS, the Original Notes provided that the Maturity Dates shall be April 16,
2009; and


WHEREAS, the Company and the Lender have agreed to amend Section 1.4 of the
Original Notes; and


WHEREAS, in accordance with the terms and conditions of the Original Notes, the
Company and the Lender hereby approve the amendment of the Original Notes as set
forth herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows:


1. By their respective execution of this SECOND AMENDMENT, the Company and the
Lender agree that Section 1.4 of each of the Original Notes is hereby amended to
read in its entirety as follows: “Maturity Date” shall mean the date on which
the Company receives demand for payment in writing from the Lender; and


2. Except as expressly provided herein, the Original Notes shall continue in
full force and effect.


3. This AMENDMENT may be executed by facsimile and in counterparts, which, taken
together, shall be deemed an original and shall constitute a single SECOND
AMENDMENT.


4. IN WITNESS WHEREOF, the Company and the Lender have caused this SECOND
AMENDMENT to be executed as of the date first written above
 

DELTA MUTUAL, INC.    EGANI, INC.
(COMPANY)
 
(LENDER)
         
By:
/s/ Martin G. Chilek   
By:
/s/ Daniel R. Peralta
 
Martin G. Chilek    
 
Daniel R. Peralta
 
Sr. Vice President   
 
President

 

--------------------------------------------------------------------------------

